Name: 93/179/EEC: Commission Decision of 26 March 1993 repealing Decision 93/128/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-03-27

 Avis juridique important|31993D017993/179/EEC: Commission Decision of 26 March 1993 repealing Decision 93/128/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy Official Journal L 074 , 27/03/1993 P. 0093 - 0093COMMISSION DECISION of 26 March 1993 repealing Decision 93/128/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy(93/179/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2), and, in particular, Article 10 (4) thereof, Whereas the swine vesicular disease situation within the Community in February 1993 resulted in establishing interim protective measures by the adoption of Commission Decision 93/128/EEC of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy (3); Whereas interim protection measures taken within the context of Article 10 (3) of Council Directive 90/425/EEC shall be submitted to the Standing Veterinary Committee as soon as possible to be confirmed, amended or cancelled; Whereas a meeting of the Standing Veterinary Committee was held on 4 March 1993 concerning the swine vesicular disease situation and the necessary protective measures to be implemented; whereas it was concluded from the meeting of the Standing Veterinary Committee that the measures introduced by Decision 93/128/EEC should be of a short duration and a Draft should be presented by the Commission on this matter; Whereas certain protection measures specified to the situation in the Netherlands and Italy must be adopted; Whereas the interim protection measures introduced by Decision 93/128/EEC in the interest of clarity must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS REGULATION: Article 1 Decision 93/128/EEC, is hereby repealed. Article 2 This Decision shall apply from 27 March 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 50, 2. 3. 1993, p. 29.